Name: Commission Regulation (EEC) No 3502/83 of 12 December 1983 correcting the Danish, German and Italian versions of Regulation (EEC) No 1108/82 determining Community methods for the analysis of wines
 Type: Regulation
 Subject Matter: natural and applied sciences;  beverages and sugar;  marketing
 Date Published: nan

 No L 350/6 Official Journal of the European Communities 13 . 12. 83 COMMISSION REGULATION (EEC) No 3502/83 of 12 December 1983 correcting the Danish, German and Italian versions of Regulation (EEC) No 1108/82 determining Community methods for the analysis of wines HAS ADOPTED THIS REGULATION : Article 1 The Danish, German and Italian versions respectively of Article 1 (2) of Regulation (EEC) No 1108/82 are hereby replaced by the following : 2 . Pa de omrÃ ¥der, hvor der fastsÃ ¦ttes referenceme ­ toder og sÃ ¦dvanligt anvendte metoder, har de resultater, der opnÃ ¥s ved anvendelsen af referen ­ cemetoderne, forrang.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 63 (2) (a) thereof, Whereas Commission Regulation (EEC) No 1108/82 (3) lays down the Community methods for the analysis of wines ; whereas, in order to ensure that that Regulation is applied in a uniform manner throughout the Community, provision should be made for correc ­ ting an error of substance which appears in the text in certain languages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 2 . Auf den Gebieten, fÃ ¼r welche Referenzme ­ thoden und gebrÃ ¤uchliche Methoden festge ­ setzt werden , haben die mit den Referenzme ­ thoden gewonnenen Ergebnisse Vorrang.' 2 . Per le materie per le quali sono fissati metodi di riferimento e metodi usuali , prevalgono i risultati ottenuti applicando i metodi di riferi ­ mento.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 163 , 22 . 6 . 1983, p . 48 . (3) OJ No L 133 , 14 . 8 . 1982, p . 1 .